Citation Nr: 0826965	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  94-08 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neuropsychiatric 
disorder (to exclude PTSD).

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to an increased evaluation for shell fragment 
wound of the right knee with retained metallic foreign body, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for shell fragment 
wound of the right side of the neck with retained metallic 
foreign body, currently evaluated as 10 percent disabling.

5.  Entitlement to a compensable evaluation for chronic 
otitis media and mastoiditis of the right ear.

6.  Entitlement to a compensable evaluation for hearing loss 
of the right ear.
REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and A.L.C., psychiatrist


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to June 
1954, which included combat in Korea.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In February 1997, the veteran and his spouse testified before 
the Board at a hearing that was held at the RO.  In May 1997, 
the Board remanded the claims for additional development.  

The Board denied the claims in a March 2003 decision.  The 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In September 2005, the Court issued 
a Memorandum Decision vacating the Board's decision and 
remanding the claims for further action.  In November 2005, 
the veteran appealed the September 2005 Memorandum Decision 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Federal Circuit stayed proceedings in 
the matter, pending disposition of Simmons v. Nicholson, 487 
F.3d 892 (Fed. Cir. 2007).  By a March 2008 Order, the 
Federal Circuit lifted the stay of proceedings, granted the 
Secretary of Veterans Affairs motion for summary affirmance 
of the September 2005 Memorandum Decision, and remanded the 
claims for readjudication in accordance with the September 
2005 Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

The requirements of VA's duty to notify and assist the 
claimant have not been met. 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  With respect to notice, the pertinent 
statute provides that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  The notice should 
indicate what information or evidence should be provided by 
the claimant and what information or evidence VA will attempt 
to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  .

A review of the claims folder shows that sufficient notice 
complying with the notice requirements has not been sent to 
the appellant.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

With regard to the veteran's application to reopen the 
previously denied claim of entitlement to service connection 
for a neuropsychiatric disorder, the decision of the United 
States Court of Appeals for Veterans Claims in Kent v. 
Nicholson requires that the Secretary look at the bases for 
the prior denial and notify the veteran as to what evidence 
is necessary to substantiate the element or elements required 
to establish service connection that were found insufficient 
at the time of the previous denial.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis upon which the prior claim 
was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
this case, the veteran has not yet been notified as to the 
specific evidence necessary to reopen his claim for service 
connection for a neuropsychiatric condition.  On remand, the 
veteran should be so notified.

Next, with regard to the claim of entitlement to service 
connection for PTSD, the veteran has not been notified as to 
the evidence VA has already obtained, the evidence needed to 
substantiate the claim, or the evidence VA would attempt to 
obtain on the appellant's behalf.  Therefore, a remand is 
required in order to allow for sufficient notice to the 
appellant.  

Next, with regard to the veteran's claims for increased 
ratings, 38 U.S.C.A. § 5103(a) requires, at a minimum, that 
VA notify the claimant that to substantiate a claim the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based upon the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Here, a review of the claims folder shows that sufficient 
notice has not been sent to the veteran.  The veteran has not 
been notified that he should provide evidence of the effect 
that worsening disabilities had on his employment and daily 
life (such as a specific measure or test), and has not been 
notified that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the of the symptoms of the condition 
for which the disability compensation is being sought, 
including their severity and duration, and their impact on 
employment and daily life.  Thus, on remand the RO should 
provide corrective notice.  

Finally, the Board finds that a remand for additional VA 
examinations is required.  The veteran was last afforded VA 
examinations for the residuals of the shell fragment wounds 
in his right knee and neck, and hearing loss in the right ear 
in July 1997.  He last underwent VA examination for otitis 
media and mastoiditis of the right ear in June 1998.  VA's 
duty to assist includes the conduct of a thorough and 
comprehensive medical examination. Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Because there 
may have been a significant change in the veteran's service-
connected conditions since the examinations in July 1997 and 
June 1998, new examinations are in order.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran and his 
representative a corrective notice 
under 38 U.S.C.A. § 5103(a) that:  (1) 
notifies the veteran of the evidence 
and information necessary to reopen the 
claim for service connection for a low 
back disability, (i.e., describes what 
new and material evidence is under the 
current standard); and (2) notifies the 
veteran of what specific evidence would 
be required to substantiate the element 
or elements needed for service 
connection that were found insufficient 
in the prior denial on the merits 
(i.e., an opinion relating his 
neuropsychiatric condition to his 
period of active service, or an opinion 
finding that his neuropsychiatric 
condition was aggravated by his service 
or a service-connected disability).  

2.  Notify the appellant and his 
representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim for entitlement 
to service connection for PTSD, and of 
what information or evidence the 
veteran should provide and what 
information or evidence VA will attempt 
to obtain on his behalf.  The notice 
must comply with 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159(b), and any 
applicable legal precedent.  Allow the 
appropriate time for response.

3.  Provide the veteran with notice that 
complies with the requirements of 
Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008).  Specifically, the notice should 
advise the veteran that to substantiate 
his claims for increased ratings, he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increased severity of the disabilities 
and the effect that worsening has on his 
employment and daily life.  The veteran 
should also be afforded a copy of the 
applicable criteria needed for increased 
(higher) ratings under the applicable 
Diagnostic Codes for rating the residuals 
of the shell fragment wounds to the right 
knee and neck, otitis media and 
mastoiditis, and hearing loss.  Also 
advise the veteran that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0 percent to as much as 
100 percent (depending on the disability 
involved), based upon the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
In addition, provide examples of the 
types of medical and lay evidence that 
the veteran may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation, to 
include competent lay statements 
describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

4.  Schedule the veteran for a VA skin 
examination to determine the severity 
of the scars resulting from the shell 
fragment wounds to the right knee and 
neck.  Clinical findings should be 
elicited so that both the old and new 
rating criteria may be applied.  See 38 
C.F.R. § 4.118, DCs 7801, 7804, 7805 
(prior to August 30, 2002); 38 C.F.R. 
§ 4.118, DCs 7801, 7804, 7805 (since 
August 31, 2002).  The rationale for 
all opinions should be explained in 
detail.

5.  Schedule the veteran for a VA 
musculoskeletal examination to 
determine the severity of the residuals 
of the shell fragment wounds aside from 
scars resulting from the shell fragment 
wounds to the right knee and neck.  
Clinical findings should be elicited so 
that both the old and new rating 
criteria may be applied.  See 38 C.F.R. 
§§ 4.55, 4.56 (1997), 38 C.F.R. 
§§ 4.55, 4.56 (1998), DCs 5311, 5322 
(both prior to and after July 3, 1997.  
The rationale for all opinions should 
be explained in detail.

5.  Schedule the veteran for a VA 
examination of the ears, to include 
both audiological examination and 
examination related to diseases of the 
ears, to determine the severity of his 
current right otitis media, 
mastoiditis, and hearing loss of the 
right ear.  Clinical findings should be 
elicited so that both the old and new 
rating criteria for diseases of the ear 
and hearing loss may be applied.  See 
38 C.F.R. §§ 4.85 - 4.87 (both prior to 
and after June 10, 1999).  The 
rationale for all opinions should be 
explained in detail.

6.  Then, readjudicate the veteran's 
claims.  If any action remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow an 
appropriate opportunity for response.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




